        Case 2:13-cr-00171-JHS Document 367 Filed 12/23/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       V.
                                                            CRIMINAL ACTION
ASKIA WASHINGTON                                            NO. 13-171-2



                                         ORDER

       AND NOW, this 23rd day of December 2019, upon consideration of the Government's

Request for an Extension of Time (Doc. No. 366), it is ORDERED that the Government shall

produce the information covered in the Court's Order (Doc. No. 365), dated December 6, 2019,

on or before January 17, 2020.

                                                 BY THE COURT:
